COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Stuart N. Wilson and Stuart N. Wilson & Associates, P.C. v. Silvia
                          Trevino and Eleazer Maldonado

Appellate case number:    01-19-00441-CV

Trial court case number: 13-DCV-209723A

Trial court:              387th District Court of Fort Bend County

        Appellee has filed an emergency motion to dismiss this appeal for want of jurisdiction. The
certificate of conference shows that appellant is opposed to the motion.
      The Court asks that appellant file a response to the motion to dismiss by 5 p.m., Thursday,
June 20, 2019.
        It is so ORDERED.

Judge’s signature: ___Honorable Richard Hightower____________
                    Acting individually  Acting for the Court


Date: __June 19, 2019__